DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 2-4, 6-8 and 10-14.

Applicants' arguments, filed 10/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-4, 6-8, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Velaga et al. (WO 2016/001885, Jan. 7, 2016), as evidence by Aulton (Powder flow, Aug. 2, 2015).
Velaga et al. disclose a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carriers (page 6). The term “amorphous solid dispersion” refers to stable solid dispersions comprising amorphous solid drug substance and a carrier matrix (page 7). A process for preparing a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carriers comprises a) providing a solution of eliglustat hemitartrate and pharmaceutically acceptable carrier in a solution, b) removing solvent from a solution obtained in step a), and c) recovering a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carrier. Providing a solution in step a) includes dissolving eliglustat hemitartrate and pharmaceutically acceptable carrier in a solvent (page 8). The mixture is stirred for a clear solution (page 18). Suitable pharmaceutically acceptable carriers include diluents such as lactose (page 8), disintegrants such as sodium starch glycolate, and glidants such as colloidal silicon dioxide (page 9). Suitable solvents include alcoholic solvents such as methanol. After dissolution in step a), optionally undissolved particles, if any, may be removed suitably by filtration, centrifugation, decantation, and any other known techniques (page 9). Suitable techniques which can be used for the removal of solvent include but not limited to rotational drying. The resulting compound obtained in step c) may be optionally further dried. Drying can be carried out in a vacuum over (page 10). Eliglustat hemitartrate together with one or more pharmaceutically acceptable carrier may be formulated as tablets, powders, or solutions (page 11). The solid dispersion may have a particle size distribution wherein D90 is less than about 500 microns (page 11). 
Velaga et al. anticipate the instant claims insofar as disclosing a stable solid dispersion comprising amorphous eliglustat hemitartrate and one or more pharmaceutically acceptable carriers (i.e. premixing agents). 
In regards to instant claim 2 reciting wherein the premix is free flowing, Velaga et al. disclose wherein the composition comprising eliglustat hemitartrate and one or more pharmaceutically acceptable carriers (i.e. premixing agents) has particle size distributions wherein D90 is less than about 500 microns. As evidence by Aulton, particles larger than 250 µm are usually relatively free flowing (Particle size effects). Therefore, since the composition of Velaga et al. have a D90 of less than about 500 microns, the composition of Velaga et al. is free-flowing. Furthermore, Velaga et al. disclose wherein the composition may be formulated as a solution. Solutions are free-flowing. Thus, further supporting wherein Velaga et al. discloses a composition comprising eliglustat hemitartrate and one or more pharmaceutically acceptable carriers (i.e. premixing agents) that is free-flowing.
In regards to the methods steps in instant composition claims 6, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As discussed above, the composition as claimed is the same as the composition of the prior art and thus, the claims are unpatentable even though the prior product was made by a different process. 
In regards to instant claims 12-14, since the composition of Velaga et al. is substantially the same as the claimed composition by comprising eliglustat and substantially the same pharmaceutically acceptable carrier (i.e. premixing agent), one of ordinary skill in the art would reasonably expect that the composition of Velaga et al. has substantially the same level of impurities under accelerated stability conditions as the claimed invention. 

Response to Arguments
Applicant argues that Eliglustat premix for preparation of pharmaceutical compositions are stable and don’t require routine processing steps like wet granulation and drying; thereby reducing the overall cost and duration of manufacturing, and still providing a better storage stable pharmaceutical composition. 
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims are composition claims and are not method claims. Applicant finding that the claimed composition does not require wet granulation and drying does not mean that the claimed composition is not obvious. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
	Furthermore, Applicant has not shown wherein the claimed composition has a better storage stability compared to the composition of Velaga et al. It does not appear that the composition of Velaga et al. and the claimed composition would have different storage stability. Velaga et al. disclose on page 8 a process for preparing a solid dispersion comprising an amorphous form of eliglustat hemitartarate and one or more pharmaceutically acceptable carrier, which comprises a) providing a solution of eliglustat hemitartrate and pharmaceutically acceptable carrier in a solution, b) removing solvent from a solution obtained in step a); and recovering a solid dispersion comprising an amorphous form of eliglustat hemitartarate and one or more pharmaceutically acceptable carrier. The instant specification discloses on page 5, lines 26-29 – page 6, lies 1-2 a process for preparation of stable amorphous Eliglustat premix comprising the steps of: (i) providing a solution of Eliglustat in a solvent; (ii) adding suitable premixing agent(s) and (iii) substantially removing the solvents from the solution to afford stable amorphous Eliglustat premix. Thus, Velaga et al. disclose substantially the same method of preparation as the claimed invention. Also, Velaga et al. disclose on page 8 wherein suitable pharmaceutically acceptable carriers include lactose. The instant specification discloses on page 5 wherein suitable premixing agents include lactose. Thus, the Velaga et al. and the claimed invention comprises substantially the same ingredients as well. Therefore, it is not clear why the composition of Velaga et al. would not have substantially the stability as the claimed invention. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Velaga’s amorphous forms have dosing issues. The process used in Velaga is not suitable for industrial application. The obtained amorphous material is not stable and is deliquescent in nature, and therefore is not suitable in handling and use for pharmaceutical developments. 
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not provided objective evidence supporting their argument. Thus, Applicant’s argument is merely an allegation and is not persuasive.

	Applicant argues that there is no premixing agent used in Velaga et al.
The Examiner disagrees. Velaga et al. disclose on page 7 a solid dispersion comprising an amorphous for of eliglustat hemitartrate and one or more pharmaceutically acceptable carrier. Page 8 discloses wherein suitable pharmaceutically acceptable carriers include lactose. Instant claim 4 recites wherein the premixing agent may be lactose. As such, Velaga et al. do disclose a pharmaceutical composition of Eliglustat with a premixing agent and Applicant’s argument is unpersuasive.

 	Applicant argues that the resulting compound of Velaga is a sticky non-flowing mass whereas in the present invention the resultant is a premix which is free flowing and physically stable. 
	The Examiner does not find Applicant’s argument to be persuasive. Velaga discloses on page 6 wherein the resulting compound in step (c) may be optionally further dried. The drying can be carried out for any desired time until the required product quality is achieved. Therefore, since the composition of Velaga may be further dried, the composition of Velaga is not limited to a sticky non-flowing mass. 
Also, as discussed above, Velaga et al. disclose wherein the composition comprising eliglustat hemitartrate and one or more pharmaceutically acceptable carriers (i.e. premixing agents) has particle size distributions wherein D90 is less than about 500 microns. As evidence by Aulton, particles larger than 250 µm are usually relatively free flowing. Therefore, since the composition of Velaga et al. have a D90 of less than about 500 microns, the composition of Velaga et al. may be free-flowing. Furthermore, Velaga et al. disclose wherein the composition may be formulated as a solution. Solutions are free-flowing. Thus, further supporting wherein Velaga et al. discloses a composition comprising eliglustat hemitartrate and one or more pharmaceutically acceptable carriers (i.e. premixing agents) that is free-flowing.
Moreover, the instant claims do not require the premix to be physically stable. The instant claims recite a stable premix. Therefore, the prior does not need to teach a physically stable premix. The composition of Velaga being stable by the drug not converting to a crystalline form over time still meets the instant claims limitation of stable (see page 2, fourth paragraph of Velaga). As such, Applicant’s argument is unpersuasive.  


	Applicant argues that the resulting compound of present invention is stable over Velaga et al. 
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not provided objective evidence to support this allegation. Therefore, Applicant’s argument is unpersuasive since it is unclear if Applicant’s allegation is factual.

	Applicant argues that the experimental studies conclude that the results obtained with the process for solid dispersion as disclosed in Velaga was not all desirable as the process leads to formation of sticky mass which even after vacuum drying is not free flowing. On the other hand, the process carried out in line with the presently claimed invention leads to a physically inseparable premix, which is very free flowing and inherently stable.
	The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above. 

	Applicant argues that Velaga is silent about any premix or more particularly Eliglustat premix and its higher stability. 
The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above.

Applicant argues that Velaga fails to disclose a stable Eliglustat premix such that the individual particles of Eliglustat or its salt in the said premix cannot be distinguished from the premix and that the premix is free flowing.
The Examiner does not find Applicant’s argument to be persuasive. Velaga discloses in Example 13 wherein eliglustat hemitartarate and copovidone were dissolved in methanol and stirred for a clear solution. Therefore, Velaga does disclose a premix such that the individual particles of Eliglustat or its salt in the said premix cannot be distinguished from the premix. As discussed in the rejection, Velaga discloses on page 7 wherein the composition is stable. As discussed above and in the rejection, the premix is free flowing since Velaga discloses wherein the composition comprising eliglustat hemitartrate and one or more pharmaceutically acceptable carriers (i.e. premixing agents) has particle size distributions wherein D90 is less than about 500 microns. As evidence by Aulton, particles larger than 250 µm are usually relatively free flowing. Therefore, since the composition of Velaga et al. have a D90 of less than about 500 microns, the composition of Velaga et al. is free-flowing. Furthermore, Velaga et al. disclose wherein the composition may be formulated as a solution. Solutions are free-flowing. Thus, further supporting wherein Velaga et al. discloses a composition comprising eliglustat hemitartrate and one or more pharmaceutically acceptable carriers (i.e. premixing agents) that is free-flowing. As such, Applicant’s argument is unpersuasive.

Applicant argues that Example 10 of the present invention show wherein Eliglustat mixture without premixing agent was found to be gummy mass, whereas Eliglustat premix prepared by adding premixing agents was found to be free flowing and physically flowing premix.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Velaga does disclose a premix comprising a premixing agent. As such, Applicant’s argument is unpersuasive.

Applicant argues that the free-flowing nature of the present composition is due to the presence of combination of premixing agents as claimed in claim 4.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection Velaga discloses some of the premixing agents recited in instant claim 4. Applicant has not provided any showings comparing various premixing agents. Therefore, Applicant has not shown wherein the combination of premixing agents is critical and Applicant’s argument is unpersuasive. Furthermore, it should be noted that instant claim 2 recites at least one premixing agent. At least one premixing agent means only one premixing agent may be present. Thus, the independent claim is not limited to a combination of premixing agents. 

Applicant argues that Velaga’s amorphous eliglustat dispersion is unstable and will absorb atmospheric moisture or is unstable as such or on storage will lead to gummy masses and transition to other forms causing dosing issues. This difference in the obtained product is due to difference in the ingredients and the process of Velaga’s. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant’s showing does not show wherein the composition of Velaga is unstable, will absorb atmospheric moisture, and will transition to other forms. Applicant’s showing merely shows wherein the composition of Velaga is a gummy mass. As discussed above, Velaga discloses wherein the composition may be further dried. Applicant has not shown wherein further drying would not make the composition of Velaga not a gummy mass. As such, Applicant has not shown wherein the composition of Velaga cannot be free-flowing and Applicant’s argument is unpersuasive.

Applicant argues that by judicious selection of process and particular ingredients and careful control of a combination of certain parameters, it is possible to develop an Eliglustat premix which is free flowing.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection and above, Velaga et al. disclose wherein the composition comprising eliglustat hemitartrate and one or more pharmaceutically acceptable carriers (i.e. premixing agents) has particle size distributions wherein D90 is less than about 500 microns. As evidence by Aulton, particles larger than 250 µm are usually relatively free flowing. Therefore, since the composition of Velaga et al. have a D90 of less than about 500 microns, the composition of Velaga et al. is free-flowing. Furthermore, Velaga et al. disclose wherein the composition may be formulated as a solution. Solutions are free-flowing. Thus, further supporting wherein Velaga et al. discloses a composition comprising eliglustat hemitartrate and one or more pharmaceutically acceptable carriers (i.e. premixing agents) that is free-flowing.

Applicant argues that the individual particles of Eliglustat or its salt cannot be distinguished from the premix, which is not taught in Velaga’s disclosure.
The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above. 

Applicant argues that Applicant has already submitted sufficient support to the Applicant’s point over stability of Velaga’s invention by submitting the experimental studies. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant’s experimental studies are not persuasive as discussed above. Moreover, the instant claims do not define stable to mean not deliquescent/gummy. The composition of Velaga being stable by the drug not converting to a crystalline form over time still meets the instant claims limitation of stable (see page 2, fourth paragraph of Velaga). As such, Applicant’s argument is unpersuasive.  


Applicant argues that the Velaga solid dispersion is sticky and deliquescent hence will never lead to a stable product rather will undergo changes to other forms as is known in the art that such deliquescent forms convert to crystalline and amorphous forms on coming in contact with atmospheric moisture.
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein is it known in the art that deliquescent forms convert to crystalline and amorphous forms on coming in contact with atmospheric moisture. Also, as discussed above, Velaga discloses on page 6 wherein the resulting compound in step (c) may be optionally further dried. The drying can be carried out for any desired time until the required product quality is achieved. Therefore, since the composition of Velaga maybe further dried, the composition of Velaga is not limited to a sticky non-flowing mass. Applicant has not shown wherein after such drying, the solid dispersion would not be stable. As such, Applicant’s argument is unpersuasive.

Applicant argues that the experimental studies conclude that the results obtained with the process for solid dispersion as disclosed in Velaga was not at all desirable as the process leads to formation of sticky mass which even after vacuum drying is not free flowing. 
The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above. 

Applicant argues that the disclosure in Velaga is silent about any premix or more particularly Eliglustat premix and its higher stability.
The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above. 

Applicant argues that the results show that without the premixing agent the obtained composition is gummy mass and with the addition of premixing agents the composition obtained is free flowing. 
The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above. 

Applicant argues that it is also clear that along with the premixing agent the process of its preparation is also important for obtaining free flowing physically stable premix. 
The Examiner does not find Applicant’s argument to be persuasive. The instant claims are composition claims and not method claims. Therefore, the prior art does not need to disclose the process. Also, Applicant has not shown wherein the process is the only process in obtaining a free-flowing premix. As such, Applicant’s argument is unpersuasive. 

Applicant argues that the free-flowing nature of the present composition is due to the presence of combination of premixing agents as claimed in claim 4.
The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above. 

Applicant argues that since the representative examples of Velaga were not stable, Velaga cannot anticipate the pending claims, which recite a stable composition.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the instant claims do not define stable to mean not deliquescent. The composition of Velaga being stable by the drug not converting to a crystalline form over time still meets the instant claims limitation of stable (see page 2, fourth paragraph of Velaga). As such, Applicant’s argument is unpersuasive.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 2-4, 6-8, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velaga et al. (WO 2016/001885, Jan. 7, 2016).
The instant claims have been rejected as being anticipated, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Velaga et al. will be interpreted as though it differs from the instant claims insofar as not disclosing a stable amorphous eliglustat premix composition with at least one pharmaceutically acceptable excipient, which is formed by the method disclosed in claim 6. 
However, Velaga et al. disclose a process for preparing a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carriers comprises a) providing a solution of eliglustat hemitartrate and pharmaceutically acceptable carrier in a solution, b) removing solvent from a solution obtained in step a), and c) recovering a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carrier. Providing a solution in step a) includes dissolving eliglustat hemitartrate and pharmaceutically acceptable carrier in a solvent (page 8). The mixture is stirred for a clear solution (page 18). Suitable pharmaceutically acceptable carriers include diluents such as lactose (page 8), disintegrants such as sodium starch glycolate, and glidants such as colloidal silicon dioxide (page 9). Suitable solvents include alcoholic solvents such as methanol. After dissolution in step a), optionally undissolved particles, if any, may be removed suitably by filtration, centrifugation, decantation, and any other known techniques (page 9). Suitable techniques which can be used for the removal of solvent include but not limited to rotational drying. The resulting compound obtained in step c) may be optionally further dried. Drying can be carried out in a vacuum (page 10).
Although Velaga et al. do not disclose adding a pharmaceutical acceptable carrier (i.e. premixing agent) after providing a solution of eliglustat hemitartrate and pharmaceutically acceptable carrier, and additionally adding more pharmaceutical acceptable carrier (i.e. premixing agent) in an additional step, Velaga et al. disclose wherein there may be more than one pharmaceutically acceptable carrier and selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. 
In regards to instant claim 6 reciting adding organic solvent after adding the premixing agent, Velaga et al. disclose wherein the solvent dissolves the eliglustat hemitartrate and pharmaceutically acceptable carrier. Therefore, it would have been obvious to one of ordinary skill in the art to have added solvent to the solution obtained in step (c) in order to dissolve the pharmaceutically acceptable carriers (i.e. premixing agents) added. 
In regards to instant claim 6 reciting sieving the after drying, Velaga et al. disclose filtering before drying. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. 
In regards to instant claims 12-14, in addition to what is discussed in the 102 rejection, since a method of preparing the claimed composition is obvious from the teachings of Velaga et al., a composition with the claimed amount of impurities is obvious as well. 

Response to Arguments
Applicant’s arguments have been addressed above.

2.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velaga et al. (WO 2016/001885, Jan. 7, 2016) in view of Skerlj et al. (US 2017/0334916, Nov. 23, 2017).
The teachings of Velaga et al. are discussed above. Velaga et al. do not disclose wherein the composition is a sublingual tablet.
However, Skerlj et al. disclose a composition comprising eliglustat (¶ [0349]) wherein the composition may be in the form of a sublingual tablet (¶ [0350]). A tablet may be made by molding a mixture of powdered compound moistened with an inert liquid diluent (¶ [0361]). 
Velaga et al. disclose wherein the composition may be formulated as a tablet. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition as a sublingual tablet since this is a known and effective composition form for eliglustat compositions as taught by Skerlj et al. 
In regards to instant claim 11 reciting a tablet comprising a free-flowing premix. Velaga et al. disclose wherein the composition may be in the form of powders and wherein the powders are at a size that allows for free flow. Skerlj et al. disclose wherein tablets are formed by molding a mixture of powdered compound. Therefore, a tablet comprising a free-flowing premix is obvious.


Response to Arguments
Applicant’s argues that Skerlj does not cure the deficiencies of Velaga.
The Examiner submits that arguments with regards to Velaga have been addressed above and are unpersuasive. Therefore, the rejection is maintained.

Conclusion
Claims 2-4, 6-8 and 10-14 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612